t c memo united_states tax_court david r and darlene funk et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date david r funk and darlene funk pro_se in docket no richard marks an officer for petitioners in docket nos through ' cases of the following petitioners are consolidated herewith david r funk dc trust caribe corp trustee docket no df2 management_trust caribe corp trustee docket no odessa properties trust caribe corp trustee docket no d d leasing trust caribe corp trustee docket no computer training center trust caribe corp trustee docket no and darlene funk trust caribe corp trustee docket no jeremy l mcpherson for respondent memorandum opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined deficiencies in petitioners’ federal_income_tax for the taxable_year additions to tax and penalties as follows addition_to_tax penalty docket no deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure background these cases are before the court on respondent’s motions to dismiss for failure to state a claim and to impose a penalty under sec_6673 in docket nos through respondent filed a supplement to the motion to dismiss wherein respondent noted that the respective dockets were related to the lead docket no a hearing was held with respect to the motions filed in the respective dockets the notice_of_deficiency issued to petitioners david r and darlene funk in docket no determined that petitioners failed to report various items of gross_income including schedule ek supplemental income and loss rental and royalty income also respondent determined that petitioners must include on their individual return self-employment_income reflected on trust income_tax returns which were the subject matter of the related dockets the notices of deficiency in the trust cases docket nos through indicate that although income was reported on respective trust returns a zero tax_liability was reflected as a result of claimed deductions equaling or exceeding the income reported the notices of deficiency issued to the trusts disallowed schedule c profit or loss from business_expenses claimed on the trust returns ’ we cannot determine from this record whether respondent seeks to impose a tax on the same income against both the trusts and the individuals to the extent respondent has taken a position in the notice_of_deficiency issued to petitioners david and darlene funk inconsistent with the position in the notices of deficiency issued to the trusts we shall issue an order under rule directing respondent to provide computations in all dockets that reflect consistent treatment of income and continued - - at the time the petition was filed in docket no petitioners david r and darlene funk resided at rocklin california at the time of filing the petitions in docket nos through through the officer of the trustee of the respective trusts richard marks resided at rocklin california respondent asserts in his motions that each of the respective dockets should be dismissed for failure to state a claim on the basis that petitioners have failed to allege in the respective petitions or amended petitions any justiciable error and that they merely assert frivolous arguments as a protest against paying taxes paragraph of the petition in each of these cases contained as a basis for disagreement with the notice_of_deficiency identical language as follows the district_director issued a statutory_notice_of_deficiency claiming petitioner has a tax_liability without there being a statutorily procedural correct lawful tax_assessment attached to the notice_of_deficiency irs form 4549a income_tax examination changes line states total corrected tax_liability respondent has failed to provide the petitioners with internal_revenue_code sections or regulations this total corrected tax_liability was calculated or assessed under the respondent has refused to provide the petitioners with a summary record of assessment as per internal revenue regulation respondent has failed to properly sign the notice_of_deficiency as required under sec_2 continued deductions - - there can be no meaningful administrative hearing until respondent provides petitioners with the requested information and until that time petitioner will disagree with all of the adjustments after the filing of respondent’s motions the court issued orders providing the respective petitioners an opportunity to file an amended petition the court directed petitioners to set forth with specificity each error they allege was made by respondent in the determination of the deficiency and separate statements of fact upon which petitioners base the assignment of each error an amended petition was filed in each docket the amended petitions which are virtually identical in each docket do not assert any justiciable claims petitioners assert in each of the amended petitions the issues presented as follows where is the missing internal_revenue_code section that caused a tax_liability where is the statutory procedurally correct lawful assessment where is discovery should respondent be sanctioned discussion rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further reguires that the petition contain clear and concise lettered statements of the -- - facts on which the taxpayer bases the assignments of error see jarvis v commissioner t c the petitions and amended petitions filed in these cases do not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but frivolous rhetoric and legalistic gibberish as demonstrated by the summary of the petitions provided above under the circumstances we see no need to catalog petitioners' arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see also 820_f2d_1464 9th cir 806_f2d_1451 9th cir in docket no petitioners filed a motion to dismiss for lack of jurisdiction a motion to compel discovery and an application_for order to take depositions we denied these motions petitioners’ primary argument was that respondent failed to explain the basis for the determination and also that there is no lawful proper assessment in docket nos through petitioners also filed motions to dismiss for lack of subject matter jurisdiction the assertions in those - motions are virtually identical with those made in docket no we shall deny the motion in each docket when the cases were called for hearing petitioners asked for a continuance to provide additional time to pursue discovery the stated purpose of the discovery was to ascertain information with respect to the correctness of the dollar amount or additional tax_liability that the district_director used to make his determination and the failure of that individual to identify the irs code section or regulation that the notice_of_deficiency determination was based on we denied the oral motions to continue since they were essentially repetitive of petitioners’ prior written motions the notices of deficiency in these cases make determinations based on tax returns filed by petitioners as such petitioners’ reliance on 814_f2d_1363 9th cir revg 81_tc_855 is misplaced in scar the parties agreed that the notice_of_deficiency had no relationship to the taxpayer’s return petitioners’ argument that the determination_of_a_deficiency without a statutorily procedural correct lawful assessment is likewise misplaced once a notice_of_deficiency has been issued a taxpayer ha sec_90 days in which to file a petition with this court during this period no assessment for the deficiency may be made and no levy or proceeding in court - - for its collection can be begun or if a petition is filed until a decision of this court is final see sec_6213 because the petitions fail to state a claim upon which relief can be granted we shall grant respondent's motion to dismiss in each docket see rule sec_34 b 747_f2d_478 8th cir sec_6673 we now consider that part of respondent’s motions that seeks an award of a penalty against petitioners under sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless a petition is frivolous if it is contrary to established law or unsupported by a reasoned colorable argument for change in the law see 791_f2d_68 7th cir affg an order of this court a review of the record in these cases satisfies us that petitioners are not interested in disputing the merits of the deficiencies additions to tax or penalties petitioners appear to regard these cases as a vehicle to present their views the - court’s time and resources have been wasted and we are convinced that petitioners maintained this proceeding primarily for delay in view of the foregoing we shall exercise our discretion under sec_6673 and require petitioners david r and darlene funk docket no to pay a penalty to the united_states in the amount of dollar_figure we shall also require each petitioner in docket nos through to pay a penalty to the united_states in the amount of dollar_figure each to reflect the foregoing an appropriate order will be issued as previously indicated the court will order respondent to provide a computation in all dockets which reflects consistent treatment of income in these related dockets
